GLICKSTEIN, Judge,
specially concurring.
I agree the petition should be denied because petitioners have failed to establish the absence of an adequate remedy by plenary appeal. Nevertheless, it is clear to me that the counterclaim, in the absence of amendment, is for malicious prosecution, not abuse of process. The difference between the two and the time to bring either are discussed in McMurray v. U-Haul Company, Inc., 425 So.2d 1208, 1209 (Fla. 4th DCA 1983). See also, Blue v. Weinstein, 381 So.2d 308 (Fla. 3d DCA 1980).